                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY


UNITED STATES OF AMERICA                    Hon. Douglas E. Arpert

      v.                                    Mag. No. 21-6014 (DEA)

FORD F. GRAHAM                              ORDER FOR A CONTINUANCE

      This matter having come before the Court on the joint application of

Rachael A. Honig, Acting United States Attorney for the District of New Jersey

(by J. Brendan Day and Martha K. Nye, Assistant United States Attorneys), and

defendant Ford F. Graham (by Christopher Olsen, Esq.), for an order granting a

continuance of the proceedings in the above-captioned matter from the date

this Order is signed through September 30, 2021 to permit defense counsel the

reasonable time necessary for effective preparation in this matter and to allow

the parties to discuss the matter and conduct plea negotiations in an effort to

resolve the case before grand j u r y proceedings and trial; and the defendant

being aware that he has the right to have the matter submitted to a grand j u r y

within 30 days of the date of his arrest pursuant to Title 18, United States

Code, Section 316l(b); and no prior continuances having been entered; and the

defendant, through his attorney, having consented to the continuance; and for

good and sufficient cause shown,

      IT IS THE FINDING OF THIS COURT that this action should be

continued for the following reasons:
      (1)   The parties anticipate exchanging discovery and entering into plea

negotiations, which would render any grand j u r y proceedings and any

subsequent trial of this matter unnecessary;

      (2)   the defendant has consented to the aforementioned continuance;

      (3)   the grant of a continuance will likely conserve judicial resources;

and

      (4)   Pursuant to Title 18, United States Code, Section 3161(h)(7), the

ends o f justice served by granting the continuance outweigh the best interests

of the public and the defendant in a speedy trial.

      WHEREFORE, i t is on this 3 0 s t   day of J u n e , 2021;

      ORDERED that this action be, and i t hereby is, continued from the date

this Order is signed through September 30, 2021; and i t is further

      ORDERED that the period from the date this Order is signed through

September 30, 2021 shall be excludable in computing time under the Speedy

Trial Act of 1974.



                                      HON. DOUGLAS E. ARPERT
                                      United States Magistrate Judge




                                          2
        her Olsen, Esq.
Counsel for Defendant Ford F. Graham




                                       3
